DETAILED ACTION
Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 24 November 2021 has been entered in full.  Claims 1-26, 33, 43, and 46-54 are canceled.  Claims 36-42, 44, and 45 remain withdrawn from consideration.  Claims 27-32, 34, 35, and 55-62 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-32, 34, 35, and 55-62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Applicant’s arguments (pp. 7-16, remarks received 24 November 2021) have been fully considered but are not found to be persuasive for the following reasons.
Applicant argues that there is substantial scientific evidence shedding light on how PAH is caused.  Applicant urges that there are two lines of genetic evidence linking BMPR-II mutations to PAH, and reduced expression of BMPR-II linked to PAH.  Applicant also points to statements in the specification evidencing endothelial cells as the key initiating cell type in PAH.  Applicant further argues that related receptor ALK-1 and accessory protein endoglin have also linked to PAH.  Applicant concludes that the ordinary skilled artisan would have been aware that there was a clear, established role of BMPR-II/ALK-1 complex in PAH.  Applicant points to Long (of record) as evidence of such.
This has been fully considered but is not found to be persuasive.  As discussed in the previous Office action (mailed 28 May 2021), while Long states that selective enhancement of BMPR-II by administration of BMP9 reverses PAH, Tu indicates that administration of BMP9 antagonists substantially prevents or reverses PAH.  Ormiston and Morrell discuss these seemingly contradictory findings, and conclude that the role of BMP9 in PAH is not at all clear, with many questions needing to be answered.  Similarly, Guignabert indicate that further studies are needed to better understand the function and therapeutic potentials of the BMP9 pathway in PAH.  Thus, the relevant literature underscores that the role of BMP9 in PAH was still undetermined in 2019, which is five years after the instant application’s earliest claimed priority date.  This 
Applicant argues that the inventors have solved a problem involving BMP9’s effects on ossification.  Applicant reviews the specification’s disclosure of BMP9 variants that retain endothelial signaling via ALK-1 but lack bone forming activity.  
This has been fully considered but is not found to be persuasive.  While the examiner agrees that the specification discloses BMP variants having endothelial cell signaling activity and lacking bone formation activity, the claims require effects on PAH, which are not conceded.
Applicant argues that the examiner’s concerns regarding limited examples and the paper by Long are unfounded in that the skilled artisan is provided with allegedly convincing evidence that the beneficial characteristics of native BMP9 are retained by the claimed BMP9 variants, referring to the in vitro assay of endothelial cell signaling activity and BMPRII gene expression induction in human pulmonary endothelial cells.  
This has been fully considered but is not found to be persuasive.  As discussed in the previous Office action, preliminary results in assays such as those described by the instant specification do not support enablement of the instant therapy claims.  There is no clear nexus between the assays and the disease state, which is complicated by the presence of various internal and external (environmental) factors, all affecting the disease.  For example, an in vitro assay of the effects of a protein on a particular cultured cell type cannot take into account factors present in an in vivo environment, such as inhibiting proteins, accessibility of targets, the differences between the cultured Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297-1303 (CAFC 2005), “If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked.  That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”
Applicant next reviews data from supplemental experiments (pp. 9-10, remarks of 24 November 2021), which Applicant indicates was submitted in the related case EP3166628B1, and in an IDS dated 03 May 2021.  This has not been considered, since the new data was not properly submitted in a declaration under 37 CFR 1.132.  37 C.F.R. 1.132 states “When any claim of an application or a patent under reexamination is rejected or objected to, any evidence submitted to traverse the rejection or objection on a basis not otherwise provided for must be by way of an oath or declaration under this section” (emphasis added).  With regarding to the submission of new evidence, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results …” (emphasis added).  In the instant case, the new data presented in the Exhibits have not been supported by an affidavit under 37 CFR 1.132, or by reference to a publication.  Accordingly, they cannot be deemed “evidence” in support of Applicant’s position.  
Applicant responds to the non-prior art papers cited in the rejection.  Specifically, Applicant argues that the allegedly contradictory results reported by Tu were explained by Ormiston and Morrell in their recognition of flaws in the analysis of the data performed by Tu.  Applicant further urges that Ormiston and Morrell notes that Tu did not examine whether BMP9 administration affects the course of the disease.  Applicant concludes that Ormiston and Morrell indicate that one cannot cast doubt upon the work that actually tested and showed the role of BMP9 in PAH based on Tu.
This has been fully considered but is not found to be persuasive.  Ormiston and Morrell, in discussing Tu’s findings, conclude that the role of BMP9 in PAH is not at all clear, with many questions needing to be answered.  Specifically, Ormiston reviews work supporting the concept of administering BMP9 as a therapeutic for PAH (including the publication by Long) and work contradicting the premise (i.e., the publication by Tu).  However, their conclusion indicates that it is still unclear if BMP9 is “a friend, a foe, or both” to PAH patients.  Both Ormiston and Morrell criticize Tu for failing to disclose experiments wherein exogenous BMP9 was administered to a relevant testing system, in vitro data are not predictive of the effects of a potential drug in vivo in the absence of testing in a proper model system or in a PAH patient.  The working examples show that native BMP9 and BMP9 variant D408A (which is no longer claimed) protect hPAEC (endothelial cells) against TGFα-CHX induced apoptosis.  Native BMP9 was also shown to inhibit blood outgrowth endothelial cell tube formation in a collagen:fibronectin matrix.  No BMP9 variants were shown to have any effect on diseased subjects or in relevant models of PAH.
Applicant argues that Guignabert (the same group as Tu) is better described as emphasizing the need for further research to explain their contradictory data, than inferring a link between BMP9 and PAH per se requires further investigation.  
This has been fully considered but is not found to be persuasive.  Guignabert state, “…our data clearly underscore that further studies are needed to better understand the function and therapeutic potentials of this pathway in PAH” (emphasis added).  
Applicant points to Graf as evidencing that while mutations in BMPRII account for most forms of heritable PAH, some patients with heritable PAH have mutations in BMP9.  Graf indicates that such provides independent validation of a critical role for BMP9 (GDF2) in PAH.  Applicant cites Wang as pointing to BMP9 as the culprit gene in idiopathic PAH, and showing that BMP9 mutations led to reduced BMP9 secretion and impaired anti-apoptosis in pulmonary arterial endothelial cells.  Applicant cites Jiang as showing that exogenous administration of BMP9 in a mouse model of PAH restored BMP9/BMPRII and SMAD signaling.  Applicant concludes that the state of the art 
This has been fully considered but is not found to be persuasive.  While the literature, including Graf, evidence that GDF9 and its receptors, BMPRII and ALK1, may play a role in PAH, the literature does not clearly indicate that administration of GDF9 mutants as claimed will result in an effective therapy for PAH.  For example, the literature indicates that 70% of those suffering from familial PAH have a mutation in BMPRII.  Sound scientific reasoning leads one to hypothesize that such mutations may result in abnormal receptor function.  Do the mutated BMPRIIs fail to bind BMP9 effectively?  Do they fail to transduce a proper signal upon binding?  These questions remain unanswered.  However, if true, one could see how administration of additional BMP9 would not reasonably be expected to yield a positive therapeutic response. In other words, the problem may be a failure to bind and transduce a signal from available BMP9.  The problem is not insufficient levels of BMP9.  Regarding Wang, the publication does not show that administration of exogenous BMP9 to subjects having the BMP9 mutations resulted in a positive therapeutic effect.  Finally, while Jiang showed a positive therapeutic effect by exogenous administration of BMP9, the subjects had PAH induced by bleomycin, which is associated with reduced levels of BMP9 but not mutated BMPRII or ALK1 (see section 3.4).  Also, the administered BMP9 was wild type, recombinant human BMP9, and not the mutants recited in the claims.  Accordingly, the evidence in Jiang is not commensurate in scope with the claims both in terms of the patient population and the administered agents.

This has been fully considered but is not found to be persuasive.  Due to the large quantity of experimentation necessary to determine if BMP9 variants are useful in treating any type of PAH as recited in the claims, the lack of direction/guidance presented in the specification regarding the same, the limitations of the working examples relevant to such, the complex nature of the invention, the contradictory state of the prior art, and the unpredictability of the effects of any new protein variant on a diseased physiological system, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope despite the narrowness of the claims and the high level of skill in the art.
Applicant presents separate arguments regarding new claims 55-62, which are directed to methods of increasing endothelial cell signaling in a subject in need thereof.  Applicant reviews evidence in the specification that the BMP9 mutants recited in the claims have the required activity, i.e., increasing endothelial cell signaling.
This has been fully considered but is not found to be persuasive.  The claims recite methods of increasing endothelial cell signaling in a subject in need thereof.  The only subjects identified as being in need of increased endothelial cell signaling in the 
For all of these reasons, the rejection is maintained.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
18 January 2022